DETAILED ACTION

Application filed 7/23/2020 has been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending. 
Preliminary amendment filed 1/12/2021 has been considered. 
Drawings are objected to for missing label. 
Specification is objected to as shown below. 
IDS has been considered. PTO-1449 is attached. 
Application is pending. 

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The specification refers to terms without defining them. For example, the specification states “RE efficiency” which is not defined. Applicants are requested to review and spell out all acronyms in the spec.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claim 1 recites: 

    PNG
    media_image1.png
    174
    664
    media_image1.png
    Greyscale

The claim states to calculate an actual RE efficiency based at least in part on an actual TBS obtained from the specification. 
It is not clear what the actual RE efficiency is as this is not defined. 
Is there a difference between an actual RE and just a RE? 
What is the actual TBS and is there is difference between the actual TBS and the TBS? 
What specification is being referred to in the claim? 
The claim also states to determine a real BLER from a searchable repository based on the actual RE efficiency and an estimated SINR. 
What is difference between the real BLER and BLER and what is the searchable repository? 
The claim uses terms like real and actual which defining what they mean and how they change the definition. 
Independent claim 8 recites similar claim language and is rejected for similar reasons. Respective dependent claims 2-7 and 9-12 are rejected at least based on dependency. Applicants are requested to review all claims and make corrections. 
Corrections are requested. 


It is the Examiner’s conclusion that the claims of the present application, as presented, are not clear. Applicants are encouraged to formulate claim language that clearly defines the novelty of the application. Pertinent prior arts have been cited for Applicants’ review. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112